Davis, J. (dissenting):
The defendant was convicted in the Special Sessions of a violation of section 42 of the Sanitary Code in keeping and offering for sale diseased meat.
*70On September 2, 1914, the food inspector of the department of health visited the premises of the defendant at eleven-thirty A. m. and found one tuberculous hog hanging on a hook in the cooler among other edible meats.
When the inspector went into defendant’s cooler he was followed by Widman, one of defendant’s employees. The inspector having found the hog, apparently without any aid from the salesman, spoke of its peculiar condition, whereupon the salesman said “it is all right, inspector.” Then again, the bookkeeper, Belvin, on cross-examination was asked if he was present when the inspector was there. He said “yes.” And when asked why some one did not tell the inspector about the diseased carcass, replied, “it wasn’t for us to tell him.” Yet these two men knew prefectly well from information they had received that the hog was diseased. Upon this evidence, with the other evidence in the case, the Special Sessions court was justified in finding as a matter of fact that there was an attempt to conceal the bad condition of the carcass from the inspector, with a view of selling it, and that the defendant’s claim that the hog was being held for inspection and not offered for sale was altogether unsubstantial and false in fact. We have here simply a case where the defendant, knowing of the diseased condition of a carcass, mingles it with other carcasses in his cooler, and conceals the facts from the inspector, and when caught tries to avoid the damaging effect of these circumstances by a denial of an intention to sell the diseased meat.
The Special Sessions justices have passed upon the credibility of the witnesses in view of their demeanor and interest in the cause, and I see no reason for disturbing their judgment.
Therefore, I feel constrained to dissent, and advise an affirmance of the judgment.
Clarke, P. J., concurred.
Judgment reversed and defendant discharged. Order to be settled on notice.